Citation Nr: 0120701	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  94-32 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for Crohn's disease, 
currently evaluated at 30 percent.

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to an increased rating for thoracic outlet 
syndrome, status post resection right cervical rib, currently 
evaluated at 10 percent.

4.  Entitlement to a compensable rating for carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from December 9, 1986 to July 
10, 1987 with 9 years, 9 months, and 14 days of prior 
unverified active service.  His separation document shows a 
continuous active military service date of February 25, 1977.

This appeal arises from a 1991 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO) that continued the evaluation of the veteran's 
service connected Crohn's disease at 30 percent, continued 
the evaluation of thoracic outlet syndrome, status post 
resection right cervical rib, at 0 percent, continued the 
evaluation of hemorrhoids at 0 percent, and continued the 
evaluation of carpal tunnel syndrome at 0 percent.

This case was remanded in March 1996 for further development.  

By rating decision in April 2001 the RO increased the 
evaluation for the veteran's service connected thoracic 
outlet syndrome, status post resection right cervical rib, 
from 0 percent to 10 percent.  The veteran continued his 
appeal of the 10 percent rating.

Additionally, the veteran has contended that he is 
unemployable due to his service connected disabilities.  The 
RO has not developed the issue of entitlement to benefits 
based on individual unemployability (TDIU).  This issue is 
not inextricably intertwined with the current appeal.  As no 
action has been taken, it is referred to the RO for the 
appropriate action.



REMAND

It is noted that the claims folder contains no recent 
statement from the veteran's representative regarding his 
claim.  The veteran's representative is currently indicated 
to be the State of Georgia Department of Veterans Service.  
There is a VA Form 1-646 on file from this representative 
from prior to the March 1996 remand, but not one that takes 
into account development pursuant to that remand.  There is 
additionally no indication that the representative was given 
the opportunity post the March 1996 remand to file a 
statement on the veteran's behalf.  Therefore, for due 
process reasons, this case is remanded to provide the 
veteran's representative the opportunity to file a 646 or 
equivalent.   

It is noted that pursuant to development requested in the 
March 1996 Remand, the RO sent the veteran a letter in April 
1996 requesting information from the veteran regarding 
information on recent treatment for the disabilities at issue 
in the appeal.  There was no response to this request; 
therefore, the Board assumes that there are no such records.  
The veteran was previously notified that he had not responded 
by letter from the RO setting out provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  There has continued to be no response from the 
veteran, but he has additional opportunity to submit such 
documentation if he desires as part of this remand.

The case is remanded for the following action:

The veteran's representative, currently 
indicated to be the State of Georgia 
Department of Veterans Service or any 
other service organization named by the 
veteran as his representative must be 
accorded an opportunity to review the 
claims folder and submit argument on a VA 
Form 646 on the veteran's behalf.  If 
additional medical records are received, 
or the appellant otherwise cooperates 
with the obtaining of such records, 
further adjudication in accordance with 
applicable procedures is indicated.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




